Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 12/20/2019.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 12/20/2019 and 04/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamada (US 2012/0010849 A1) and in view of Son et al (US 2017/0227567 A1).

    PNG
    media_image1.png
    661
    154
    media_image1.png
    Greyscale
Regarding independent claim 1, Yamada (US 20120010849 A1) teaches, transmitting, by a controller (programmable device, paragraph [0019]), an excitation signal to a first sensor (The excitation coil 11 is supplied with an AC voltage from an AC power supply 12, which AC voltage is based on an excitation signal generated by the excitation signal generator 2; paragraph [0028]); determining, by the controller, a target harmonic (the phrase target harmonic is interpreted as undesirable noise in the sensor signal, using the specification as guidance)  based at least on one or more characteristics of the excitation signal (the excitation signal, which is generated by the sine wave generator 21 of the excitation signal generator 2 and which is supplied to the AC power supply 12, contains a phase lag that occurs when the excitation signal passes through the DA converter 22 and the amplifier 23. Therefore, this phase lag, and also a phase lag that occurs when the signal passes through the winding of the resolver 10, the first amplifier 31, the first AD converter 32, and the first band-pass filter 33, are estimated. Then, the phase of the excitation signal is delayed by the phase corrector 24 by an amount that corresponds to these estimated phase lags, and the resultant signal is inputted to the first sampling synchronous rectifier 34 as the reference signal; paragraphs [0039], [0040]); receiving a return signal from the first sensor (paragraph [0031]); sampling the return signal at a first sample rate based on the target harmonic (elements 34 and 
Yamada et al doesn’t teach a controller verbatim.

    PNG
    media_image2.png
    570
    282
    media_image2.png
    Greyscale
Son et al (US 2017/0227567 A1) teaches, A device for monitoring a resolver disposed on a rotatable member is described herein, and includes a controller including a microprocessor circuit and an interface circuit connected to the resolver, wherein the microprocessor circuit includes a dual-core central processing unit (CPU), a pulse generator, a sigma-delta analog-to-digital converter (SDADC), a global memory device, an internal communication bus and a direct memory access device (DMA). The microprocessor circuit is disposed to control the pulse generator to generate an excitation pulse transferable to the excitation winding of the resolver, and control the SDADC to capture data from the secondary windings of the resolver and store the captured data in the memory buffer. A control routine is executed to detect an envelope for the captured data, and a rotor position for the resolver is determined based upon the detected envelope.
The motor control routine reads motor current, the inverter input voltage and position/speed information from the sensor, and determines the output voltage of the power inverter in order to control the motor current, torque and speed based thereon (paragraph [0047]-[0050]). As one non-limiting example of motor control using a PWM inverter, the controller 50 captures the motor position, motor speed, motor current and inverter input 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Yamada by providing a Controller to dynamically determine an angular position and rotational speed of the rotor, and thus the rotating member, as taught by Son et al. 
One of the ordinary skill in the art would have been motivated to make this modification such that the relationships between the resolver input signal and the resolver output signals may be analyzed to dynamically determine an angular position and rotational speed of the rotor, and thus the rotating member.

Regarding dependent claim 2, Yamada (US 20120010849 A1) and Son et al (US 2017/0227567 A1) teach the method of claim 1.


Regarding dependent claim 3, Yamada (US 20120010849 A1) and Son et al (US 2017/0227567 A1) teach the method of claim 1.
Yamada further teaches, wherein the first sample rate comprises a sample rate of two times a harmonic frequency of the target harmonic (paragraph [0013]).

Regarding dependent claim 4, Yamada (US 20120010849 A1) and Son et al (US 2017/0227567 A1) teach the method of claim 1.
Yamada further teaches, wherein the one or more characteristics of the excitation signal comprises a fundamental frequency (paragraph [0036]).

Regarding dependent claim 5, Yamada (US 20120010849 A1) and Son et al (US 2017/0227567 A1) teach the method of claim 4.
Yamada further teaches, wherein the target harmonic comprises an integer multiple of the fundamental frequency (paragraph [0013]).

Regarding dependent claim 6, Yamada (US 20120010849 A1) and Son et al (US 2017/0227567 A1) teach the method of claim 1.
Yamada further teaches, wherein the first sensor comprises at least one of an LVDT sensor, a resolver, and a proximity sensor (paragraph [0001], element 10, figure 1).
Regarding dependent claim 7, Yamada (US 20120010849 A1) and Son et al (US 2017/0227567 A1) teach the method of claim 1.
Yamada further teaches, wherein the target harmonic is determined based on a type of the first sensor (paragraph [0007]).


    PNG
    media_image1.png
    661
    154
    media_image1.png
    Greyscale
Regarding independent claim 8, Yamada (US 20120010849 A1) teaches, A system for sinusoidal nulling, the system comprising: a controller communicatively coupled to a memory (programmable device, paragraph [0019]), the controller configured to: transmit an excitation signal to a first sensor (The excitation coil 11 is supplied with an AC voltage from an AC power supply 12, which AC voltage is based on an excitation signal generated by the excitation signal generator 2; paragraph [0028]); determine a target harmonic based at least on one or more characteristics of the excitation signal (the excitation signal, which is generated by the sine wave generator 21 of the excitation signal generator 2 and which is supplied to the AC power supply 12, contains a phase lag that occurs when the excitation signal passes through the DA converter 22 and the amplifier 23. Therefore, this phase lag, and also a phase lag that occurs when the signal passes through the winding of the resolver 10, the first amplifier 31, the first AD converter 32, and the first band-pass filter 33, are 
Yamada et al doesn’t teach a controller verbatim.

    PNG
    media_image2.png
    570
    282
    media_image2.png
    Greyscale
Son et al (US 2017/0227567 A1) teaches, A device for monitoring a resolver disposed on a rotatable member is described herein, and includes a controller including a microprocessor circuit and an interface circuit connected to the resolver, wherein the microprocessor circuit includes a dual-core central processing unit (CPU), a pulse generator, a sigma-delta analog-to-digital converter (SDADC), a global memory device, an internal communication bus and a direct memory access device (DMA). The microprocessor circuit is disposed to control the pulse generator to generate an excitation pulse transferable to the excitation winding of the resolver, and control the SDADC to capture data from the secondary windings of the resolver and store the captured data in the memory buffer. A control routine is executed to detect an envelope for the captured data, and a rotor position for the resolver is determined based upon the detected envelope.

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Yamada by providing a Controller to dynamically determine an angular position and rotational speed of the rotor, and thus the rotating member, as taught by Son et al. 
One of the ordinary skill in the art would have been motivated to make this modification such that the relationships between the resolver input signal and the resolver output signals may 

Regarding dependent claim 9, Yamada (US 20120010849 A1) and Son et al (US 2017/0227567 A1) teach the system of claim 8.
Yamada further teaches, wherein the controller is further configured to analyze the adjusted return signal to determine sensor information associated with the first sensor (paragraph [0042]).

Regarding dependent claim 10, Yamada (US 20120010849 A1) and Son et al (US 2017/0227567 A1) teach the system of claim 8.
Yamada further teaches, wherein the first sample rate comprises a sample rate of two times a harmonic frequency of the target harmonic (paragraph [0013]).

Regarding dependent claim 11, Yamada (US 20120010849 A1) and Son et al (US 2017/0227567 A1) teach the system of claim 8.
Yamada further teaches, wherein the one or more characteristics of the excitation signal comprises a fundamental frequency (paragraph [0036]).

Regarding dependent claim 12, Yamada (US 20120010849 A1) and Son et al (US 2017/0227567 A1) teach the system of claim 11.


Regarding dependent claim 13, Yamada (US 20120010849 A1) and Son et al (US 2017/0227567 A1) teach the system of claim 8.
Yamada further teaches, wherein the first sensor comprises at least one of an LVDT sensor, a resolver, and a proximity sensor (paragraph [0001], element 10, figure 1).


    PNG
    media_image1.png
    661
    154
    media_image1.png
    Greyscale
Regarding independent claim 14, Yamada (US 20120010849 A1) teaches, A computer program product for sinusoidal nulling, the computer program product comprising a non-transitory computer readable medium with instruction embedded therein, the instructions operable to cause a processor to perform (programmable device, paragraph [0019]): transmitting an excitation signal to a first sensor (The excitation coil 11 is supplied with an AC voltage from an AC power supply 12, which AC voltage is based on an excitation signal generated by the excitation signal generator 2; paragraph [0028]); determining a target harmonic based at least on one or more characteristics of the excitation signal (the excitation signal, which is generated by the sine wave generator 21 of the excitation signal generator 2 and which is supplied to the AC power supply 12, contains a phase lag that occurs when the excitation signal passes through the DA converter 22 and the amplifier 23. Therefore, this phase lag, and resolver 10, the first amplifier 31, the first AD converter 32, and the first band-pass filter 33, are estimated. Then, the phase of the excitation signal is delayed by the phase corrector 24 by an amount that corresponds to these estimated phase lags, and the resultant signal is inputted to the first sampling synchronous rectifier 34 as the reference signal; paragraphs [0039], [0040]); receiving a return signal from the first sensor (paragraph [0031]); sampling the return signal at a first sample rate based on the target harmonic (paragraph [0041]); and adjusting a phase of the sampled return signal to null the target harmonic amplitude to form an adjusted return signal (paragraph [0042]).
Yamada et al doesn’t teach a controller verbatim. 

    PNG
    media_image2.png
    570
    282
    media_image2.png
    Greyscale
Son et al (US 2017/0227567 A1) teaches, A device for monitoring a resolver disposed on a rotatable member is described herein, and includes a controller including a microprocessor circuit and an interface circuit connected to the resolver, wherein the microprocessor circuit includes a dual-core central processing unit (CPU), a pulse generator, a sigma-delta analog-to-digital converter (SDADC), a global memory device, an internal communication bus and a direct memory access device (DMA). The microprocessor circuit is disposed to control the pulse generator to generate an excitation pulse transferable to the excitation winding of the resolver, and control the SDADC to capture data from the secondary 
The motor control routine reads motor current, the inverter input voltage and position/speed information from the sensor, and determines the output voltage of the power inverter in order to control the motor current, torque and speed based thereon (paragraph [0047]-[0050]). As one non-limiting example of motor control using a PWM inverter, the controller 50 captures the motor position, motor speed, motor current and inverter input voltage. These inputs are used to determine the motor output voltage at the next PWM cycle using a PI controller. Preferably, all of these signals need to be captured at the same timing, in order to avoid the performance degradation due to the signal delay between the input and the output. In case of the analog signals such as the motor current and inverter input voltage, they can be synchronized with the output PWM period or the cycle time for execution of the motor control software 560 (paragraph [0051]). The raw motor position (that can be calculated either in CPU0 or CPU1) .theta..sub.raw can be used as in EQ. 4 to calculate the precise position for motor control. In this way, the proper motor position .theta.[k] that is synchronized with the execution of the motor control software 560 may be obtained just like the motor current and inverter voltage as described. The motor speed .omega. can determined from the increment of .theta. with proper processing (paragraph [0052]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Yamada by 
One of the ordinary skill in the art would have been motivated to make this modification such that the relationships between the resolver input signal and the resolver output signals may be analyzed to dynamically determine an angular position and rotational speed of the rotor, and thus the rotating member.

Regarding independent claim 15, Yamada (US 20120010849 A1) and Son et al (US 2017/0227567 A1) teach the computer program product of claim 14.
Yamada further teaches, analyzing the adjusted return signal to determine sensor information associated with the first sensor (paragraph [0042]).

Regarding independent claim 16, Yamada (US 20120010849 A1) and Son et al (US 2017/0227567 A1) teach the computer program product of claim 14.
Yamada further teaches, wherein the first sample rate comprises a sample rate of two times a harmonic frequency of the target harmonic (paragraph [0013]).

Regarding independent claim 17, Yamada (US 20120010849 A1) and Son et al (US 2017/0227567 A1) teach the computer program product of claim 14.
Yamada further teaches, wherein the one or more characteristics of the excitation signal comprises a fundamental frequency (paragraph [0036]).

Regarding independent claim 18, Yamada (US 20120010849 A1) and Son et al (US 2017/0227567 A1) teach the computer program product of claim 17.
Yamada further teaches, wherein the target harmonic comprises an integer multiple of the fundamental frequency (paragraph [0013]).

Regarding independent claim 19, Yamada (US 20120010849 A1) and Son et al (US 2017/0227567 A1) teach the computer program product of claim 14.
Yamada further teaches, wherein the first sensor comprises at least one of an LVDT sensor, a resolver, and a proximity sensor (paragraph [0001], element 10, figure 1).

Regarding independent claim 20, Yamada (US 20120010849 A1) and Son et al (US 2017/0227567 A1) teach the computer program product of claim 14.
Yamada further teaches, wherein the target harmonic is determined based on a type of the first sensor (paragraph [0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858